Citation Nr: 0311689	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  97-33 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement service connection for asbestosis, claimed as 
due to exposure to asbestos while on active duty.

2.  Entitlement to an increased (compensable) evaluation for 
a right thumb disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Navy from 
October 1971 to June 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for asbestosis.  He subsequently perfected an 
appeal with respect to that issue.  During that stage of the 
appeal, the RO issued a Statement of the Case (SOC) in 
November 1997 and a Supplemental Statement of the Case (SSOC) 
in February 1999.

In a March 1999 rating decision, the RO also granted 
entitlement to service connection for the residuals of a 
right thumb strain and assigned a noncompensable evaluation.  
The veteran subsequently expressed disagreement with the 
disability rating assigned.  The RO responded by issuing an 
SOC in May 1999, and, later that month, the veteran submitted 
a VA Form 9.  Thus, the Board finds that this issue is also 
currently on appeal.

Also in the March 1999 rating decision, the RO granted 
entitlement to service connection for a left knee disability 
and assigned a 10 percent evaluation.  The veteran did not 
subsequently express disagreement with either the disability 
rating or effective date assigned.  Thus, that issue is not 
currently on appeal before the Board.  Similarly, in an 
October 1999 rating decision, the RO also granted entitlement 
to service connection for a ganglion cyst of the right wrist 
and assigned a noncompensable evaluation.  Because the 
veteran did not express disagreement with either the 
disability rating or effective date assigned, this issue is 
also not currently on appeal.

In the February 1997 rating decision, the RO also granted 
entitlement to service connection for Raynaud's phenomenon 
and assigned a 20 percent evaluation.  The veteran 
subsequently perfected an appeal with respect to the issue of 
entitlement to an evaluation in excess of 20 percent for that 
disability.  During that stage of the appeal, the RO issued 
an SOC in May 1997.  However, in a signed statement dated in 
September 1998, the veteran withdrew his appeal as to that 
issue.  Thereafter, in a statement dated in December 2002, 
the veteran's accredited representative reiterated the 
veteran's desire to withdraw his appeal as to that issue.  
Thus, this issue is also not currently on appeal.


FINDINGS OF FACT

1.  The preponderance of the credible and probative evidence 
of record is against a finding that the veteran has 
asbestosis or any asbestos-related disorder.

2.  For the period prior to June 10, 1999, the credible and 
probative evidence establishes that the veteran's right thumb 
disability was manifested by some slight degree of fullness 
in the metacarpophalangeal joint of the right thumb, but not 
by limitation of motion, instability, or other 
symptomatology.

3.  The credible and probative evidence is in approximate 
balance as to whether, for the period on and after June 10, 
1999, the veteran's right thumb disability has been 
manifested by slight lack of normal flexion in the 
metacarpophalangeal and interphalangeal joints of the right 
thumb, with objective evidence of enlargement of the 
metacarpal head of the right thumb.




CONCLUSIONS OF LAW

1.  Asbestosis was not incurred in or aggravated by military 
service.  38 U.S.C.A §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2002).

2.  For the period prior to June 10, 1999, the criteria for a 
compensable evaluation for a right thumb disorder were not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5224 (2002).

3.  Giving the benefit of the doubt to the veteran, for the 
period on and after June 10, 1999, the criteria for an 
increased evaluation of 10 percent for a right thumb disorder 
are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5003, 5024; 67 Fed. Reg. 48,784 
(July 26, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records are negative for any 
complaints or treatment for pulmonary or respiratory 
problems.  In an October 1972 clinical note, it was noted 
that the veteran had struck his hand against a wall and was 
experiencing swelling in his right thumb.  Examination 
revealed tenderness of the right PIP joint and some 
limitation of flexion.  X-rays were found to be negative.  
The examiner noted a diagnosis of a contusion of the right 
thumb, PIP joint.  In March 1972, the veteran reported that 
he had "jammed" his right hand while playing basketball.  
During that examination, he reported experiencing pain, 
stiffness, and numbness in his right thumb during cold 
weather.  

A May 1974 shows that the veteran had complained of pain in 
his right thumb with movement.  Some tenderness was found on 
examination.  X-rays of the right hand were reportedly found 
to be within normal limits.  In an April 1975 clinical note, 
it was noted that the veteran had complained of intermittent 
swelling in his right hand.  X-rays of the right hand 
revealed the presence of a small spur on the right first 
metacarpal at the metacarpophalangeal joint.  A report of 
medical examination completed for separation in June 1979 is 
negative for any defects.  The examiner noted that the 
veteran's upper extremities were normal.

In May 1996, the veteran filed a formal claim of entitlement 
to service connection for asbestosis, which he asserted had 
developed as a result of exposure to asbestos while serving 
aboard U.S. Navy vessels.  In support of this claim, he 
submitted several Enlisted Performance Records showing that 
he had served aboard the USS Hundley, the USS Davidson, and 
the USS Prairie.  He also filed a claim of entitlement to 
service connection for Raynaud's syndrome.

In September 1996, the RO issued a letter to the veteran 
advising him that, in order to establish entitlement to the 
benefits he was seeking, he must furnish evidence showing 
that the claimed conditions either began as a result of his 
military service or that they preexisted and were permanently 
aggravated by his military service.  The RO advised the 
veteran that, if he wished for VA to obtain evidence on his 
behalf, he should complete and return the enclosed 
authorization forms.

At that same time, the RO also issued another letter to the 
veteran, advising him of the type of evidence needed to 
establish his claim for a disability due to asbestos 
exposure.  The RO also enclosed a questionnaire for the 
veteran to complete and return in regard to that claim.

The veteran subsequently completed and returned the enclosed 
questionnaire.  In this form, the veteran indicated that his 
duty assignments in the military had involved the repair and 
maintenance of electrical systems, navigation, monitoring, 
and the use of communication equipment.  He stated that he 
was exposed to asbestos many times, including while working 
in boiler rooms and engine rooms, and when he assisted in the 
removal of insulation.  He also enclosed a list of various 
jobs that he had held since his separation, which shows that 
he had worked primarily as an electrician.

In December 1996, the veteran underwent a VA examination.  He 
reported that he had undergone chest X-rays in 1990, which 
showed some sort of abnormality.  He noted that he had never 
received treatment for chest problems and that he was not 
undergoing any treatment at that time.  He indicated that he 
had not experienced shortness of breath, chronic cough, or 
problems with exercise tolerance.  He also indicated that he 
had not experienced excessive abnormal bleeding or other 
abnormal findings.  Chest examination revealed equal 
expansion bilaterally.  The examiner noted that breath sounds 
were clear and resonant throughout, with no rales heard.  
Examination revealed no evidence of cyanosis or orthopea.  
Heart examination revealed that tones were clear and regular, 
and that rhythm was regular.  No murmurs were heard.  The 
examiner noted a diagnosis of a history of exposure to 
asbestos.

Chest X-rays obtained shortly after his VA physical 
examination showed no significant chest abnormalities.

In the February 1997 rating decision, the RO denied 
entitlement to service connection for asbestosis.  The RO 
determined that the veteran had not identified or submitted 
any evidence showing that he had asbestos-related lung 
disease, and that no evidence of any such disease was found 
on VA examination.  

Thereafter, in April 1997, the veteran submitted a March 1995 
letter from a private physician showing that chest X-rays had 
revealed evidence of interstitial fibrosis.

In June 1997, the veteran was examined by the same VA 
physician who had examined him in December 1996.  The veteran 
reported that, seven years before, he had developed a chronic 
cough, with occasional production of a dark phlegm and 
occasional bleeding.  He noted that he was thought to have 
chronic bronchitis.  He explained that he subsequently 
experienced persistent problems of recurrent cough, 
bronchitis, and occasional chest pains.  The veteran 
indicated that he had been examined for these complaints in 
1995, and that he was told that interstitial fibers had been 
seen on an X-ray.  He stated that he was given a diagnosis of 
asbestosis at that time.  Examination of the chest revealed 
equal expansion bilaterally.  Examination of the lungs showed 
that breath sounds were clear and resonant throughout.  No 
rales were heard, and no evidence of cyanosis or orthopea was 
found.  Examination of the heart revealed that tones were 
clear and regular, and that rhythm was regular.  No murmurs 
were heard.  The examiner noted a diagnosis of chronic 
interstitial fibrosis.

Chest X-rays obtained in July 1997 revealed the heart and 
mediastinum to be unremarkable.  No significant pleural 
effusion was seen, and the lungs were found to be clear.  The 
radiographic report contains an impression of no 
intrapulmonary abnormality.

In July 1997, the veteran also underwent a pulmonary function 
study.  In the report of that study, it was noted that there 
was evidence of mild obstructive lung dysfunction, but that 
the degree of effort on the test underestimated true lung 
function.

Later that month, the veteran filed an informal claim of 
entitlement to service connection for the residuals of a 
right hand injury.  In support of this claim, he submitted a 
number of service medical records showing that he had 
complained of pain and swelling in his right thumb on several 
occasions in service.

In October 1997, the claims folder was returned to the VA 
physician who had examined the veteran in June 1997.  The RO 
advised the physician that, although he had noted a diagnosis 
of interstitial fibrosis, chest X-rays obtained shortly after 
his examination appeared to be normal.  The RO requested that 
the physician explain the basis of his diagnosis of chronic 
interstitial fibers.

In an October 1997 addendum, the VA physician determined that 
the veteran had a chronic history of situational exposure to 
asbestos, but that he did not have a specific history of 
direct exposure.  The physician noted that physical 
examination was essentially without evidence of gross 
abnormality as relative to respiratory problems, but that the 
veteran did report having some occasional shortness of 
breath.  It was noted that he had shown no evidence of gross 
pulmonary disorders at the time of his examination, but that 
pulmonary function tests revealed evidence of some 
abnormality, with the FEV1 predicted at 4.57, and the active 
reading at 2.54.  The examiner indicated that this would 
indicate some moderate impairment of pulmonary function, and 
that this, combined with his history of exposure and 
complaints, led to his impression that the veteran was 
suffering from chronic obstructive pulmonary disease with 
some chronic interstitial fibrosis.  The examiner further 
noted, however, that x-rays revealed no obvious gross 
deformities.  The examiner concluded that it would be his 
impression that the veteran might have had some occupational 
exposure possibly to asbestos in the Navy, but that there was 
no direct evidence of exposure other than his usual work 
station.  The examiner determined that he was unable to find 
any evidence of asbestosis.

In January 1998, the RO obtained the veteran's VA treatment 
records.  These records show that he received treatment for a 
variety of problems from the VA Medical Center (MC) in 
Fresno, California, since 1996.  However, these records are 
negative for any complaints or treatment regarding 
respiratory or pulmonary problems.

In August 1998, the veteran submitted two documents showing 
that he had been awarded money as a result of an asbestos-
related class action lawsuit.  No details regarding this 
lawsuit were set forth in these documents except for the 
amount of monetary amounts paid to the veteran. 

During a personal hearing conducted before a Hearing Officer 
at the RO in September 1998, the veteran reiterated his 
contention that he had been exposed to asbestos on numerous 
occasions during service.  He explained that he had worked on 
virtually all types of electronic instruments while serving 
in the Navy, and that his duties placed him in close 
proximity to asbestos.  During his hearing, the veteran noted 
that he had been paid $2,700 by Babcock-Wilcox as a result of 
a class action lawsuit brought in regard to asbestos 
exposure.  He explained that this company had been a boiler 
manufacturer for the Navy, and that his payment was based 
upon a presumption that he was exposed to asbestos while 
serving in the military.  During his hearing, the veteran 
also testified that he was receiving all of his medical 
treatment from the VAMC in Fresno, California.  He stated 
that he first went to that facility in 1996 and that he had 
not received any treatment from private physicians since that 
time.

In December 1998, the veteran underwent a VA respiratory 
examination.  The examining physician noted that chest X-rays 
were obtained in December 1996 and July 1997, and that both 
were negative for intrapulmonary abnormalities.  The examiner 
also noted that a pulmonary function tests performed in July 
1997 revealed an FEV1 of 2.81 liters with an FVC of 3.87 
liters, giving an overall FEV1/FVC ratio of 73 percent.  It 
was explained that the veteran's diffusion capacity was 
normal, but that a poor effort was noted in the spirometry, 
which made the test essentially inaccurate.  The examiner 
further noted that the veteran had started smoking in the 
late 1970's and had smoked one pack per day until recent 
years.  It was indicated that he now smoked only several 
cigarettes a day.  During the examination, the veteran 
reported that he experienced shortness of breath, and that he 
often awoke at night with a choking sensation.  The examiner 
indicated that the veteran gave no other complaints, but that 
he answered affirmatively when asked if he produced phlegm 
that was black, if he experienced chest pain, and if he 
experienced a wheeze.  Cardiorespiratory examination was 
noted to be completely normal with no abnormality in 
diaphragmatic excursion by palpation and no adventitious 
sounds of pulmonary rates or rhonchi.  The examiner concluded 
that there was absolutely no evidence of interstitial 
fibrosis and certainly no evidence of pulmonary asbestosis.  
The examiner noted that, because the veteran smoked, there 
was a possibility of a chronic obstructive lung disorder that 
might have been alluded to in the pulmonary function test of 
July 1997.  It was again noted, however, that those studies 
must be deemed inaccurate due to poor effort.  The examiner 
indicated that chest X-rays and a pulmonary function study 
would be repeated.

A radiographic report shows that chest X-rays obtained in 
December 1998 revealed no active cardiac or pulmonary 
disease.

In a report of pulmonary function tests conducted in December 
1998, it was noted that the vital capacity was reduced and 
that the forced expiratory flow rates were reduced in 
disproportion to the reduction in vital capacity.  It was 
further noted that the TLC was normal and that the DLC was 
reduced.  The interpretation was determined to be 
questionable due to poor effort, but it was also noted that 
there did appear to be some mild degree of airflow 
obstruction.

The veteran also underwent a VA orthopedic examination in 
December 1998.  He reported that he had injured his thumb in 
1972 and had experienced continuing problems since that time.  
Examination of the right hand revealed a slight degree of 
fullness of the metacarpophalangeal joint of the right thumb.  
He was noted to have full range of motion in his thumb as 
compared to the left thumb, with no evidence of any 
ligamentous instability.  The examiner found no evidence of 
crepitus, which would have been suggestive of degenerative 
changes had it been present.  The examiner concluded that the 
positive findings related to the right thumb were restricted 
to some slight fullness of the metacarpophalangeal joint 
without evidence of limitation of motion, instability, or 
traumatic arthritis.  The examiner noted a diagnosis of 
strain, thumb, right, with symptomatic complaints of activity 
related pain but without significant objective physical 
findings other than slight fullness of the 
metacarpophalangeal joint.

In a statement dated in January 1999, the veteran essentially 
argued that the results of his December 1998 VA respiratory 
examination should not be considered because the VA examiner 
displayed a bias against him.  The veteran pointed to the 
fact that the examiner noted his history of cocaine abuse, 
which was not relevant to the purpose of the examination.  
The veteran also noted that the examiner had referred to an 
October 1997 VA examination, which had never taken place.  He 
also asserted that the physician concluded that a pulmonary 
function test in 1997 showed poor effort, but that the 
physician did not consider a pulmonary function test 
conducted shortly after his examination, which showed a good 
effort.  He requested that he be provided with another 
examination to be conducted by a different VA physician.

As discussed in the Introduction, in the March 1999 rating 
decision, the RO granted entitlement to service connection 
for the residuals of a right thumb strain and assigned a 
noncompensable evaluation.  The veteran subsequently 
perfected an appeal as to the issue of entitlement to a 
compensable evaluation for that disability.

The RO subsequently obtained the veteran's complete medical 
records since January 1996 from the VAMC in Fresno.  These 
records are negative for any complaints or treatment for 
respiratory or pulmonary problems until December 1997, at 
which time it was reported in a clinical note that the 
veteran was a smoker and that he had a respiratory problem.  
No further complaints or treatment for such problems are 
noted until January 1999, at which time he complained of 
various breathing difficulties, as well as darkened phlegm 
and awakening at night due to a cough.  He was referred to a 
smoking cessation program.  In February 1999, the veteran 
complained of a cough and yellow sputum.  The examiner noted 
that the veteran was a smoker.  The examiner also noted a 
diagnosis of acute bronchitis.

In June 1999, the veteran underwent another VA orthopedic 
examination.  He reported experiencing moderate stiffness and 
aching in his right thumb.  Metacarpophalangeal flexion of 
the right thumb showed full extension, and flexion of 30 
degrees.  The interphalangeal joint showed the same motion, 
with full extension and flexion to 30 degrees.  The examiner 
concluded that there was "just a slight lack of normal 
flexion of these two joints of the right thumb particularly 
at the distal joint."  Examination revealed the rest of his 
right hand to be normal.  The examiner noted that there was 
an enlargement of the metacarpal head of the thumb, 
particularly on the radial aspect, but that there was no 
evidence of crepitation on motion, and no swelling or 
tenderness.  X-rays showed evidence of slight narrowing of 
the joint space at the metacarpophalangeal joint of the right 
thumb, and slight irregularity in the internal architecture 
of the metaphysic of the right thumb metacarpal.  The 
examiner noted an impression of an old trauma, probably to 
the metacarpophalangeal joint of the right thumb, with some 
chronic residuals, reported to be slightly asymptomatic at 
that time.

Later that month, the veteran presented testimony at another 
personal hearing before a Hearing Officer at the RO.  He 
reported experiencing aching in his right thumb every day, 
which would become worse when he was working.  

In February 2002, the veteran underwent pulmonary function 
testing, which revealed an FVC of 4.23 and a ratio of 74 
percent.  It was noted that testing had revealed some mild 
restriction.

In January 2003, the Board issued a letter to the veteran 
advising him of the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The Board advised the veteran 
as to what the evidence must show to substantiate his claims, 
and as to what his and VA's responsibilities are under that 
law.

The veteran subsequently responded by submitting copies of 
several medical records already associated with the claims 
folder.  He did not identify any new evidence that he wished 
VA to assist him in obtaining.

In a March 2003 letter, the Board informed the veteran that 
the schedular criteria for evaluating his right thumb 
disability had changed.  The Board enclosed a copy of the 
criteria, and advised the veteran that he was free to submit 
additional evidence or argument on this claim.

The veteran subsequently responded by submitting additional 
copies of several medical records already associated with the 
claims folder.  

II.  Legal Analysis

A.  Preliminary matter - VCAA

As noted above, during the pendency of this appeal, the 
President signed into law the VCAA, Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. § 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  Recent changes in law 
have amended the requirements as to VA's development efforts 
in this, and other pending cases, modifying and clarifying 
VA's duty to assist a claimant in evidentiary development.  
See VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)). 

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The Court has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has held that only section 
4 of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"). 

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West Supp. 
2002).  Therefore, for purposes of the present case, the 
Board will assume that the VCAA is applicable to claims or 
appeals pending before the RO or the Board on the date of its 
enactment. 

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether further remand to the RO or 
other development is necessary in order to assure compliance 
with the new legislation.  We note that the development of 
medical evidence appears to be complete.  By virtue of the 
SOCs issued in November 1997 and May 1999, the SSOC issued in 
September 1999, and correspondence from VA, the Board 
believes that the appellant has been given ample notice of 
the information and/or medical evidence necessary to 
substantiate his claims.  Likewise, he has also been given 
notice that VA has a duty to assist him in obtaining any 
evidence that may be relevant to this appeal.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (noting that VA must 
communicate with claimants as to the evidentiary development 
requirements of the VCAA).

In this regard, the Board notes the September 1996 letter in 
which the RO advised the veteran to identify all health care 
providers who treated him for his claimed asbestosis.  In 
that letter, the RO advised the appellant as to VA's duty to 
assist him in obtaining that evidence that he identifies.  
Recently, in a January 2003 letter, the RO advised the 
veteran as to the enactment of the VCAA, and as to the 
evidence necessary to substantiate his claims.  The RO also 
advised him as to his and VA's responsibilities under that 
law.  Also, in the May 1999 SSOC, the RO advised the veteran 
as to the former criteria for evaluation his right thumb 
disability.  In the March 2003 letter, the RO advised the 
veteran as to the new criteria for rating that disability, 
and as to VA's responsibility to apply the version of the 
regulation most favorable to his claim.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

In view of the foregoing, the Board believes that all 
obtainable evidence identified by the appellant relative to 
his claim has been obtained and associated with the claims 
folder, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  As discussed in the Factual 
Background, the RO has obtained the veteran's complete VA 
treatment records, and the record reflects that the veteran 
was provided with several VA examinations.

As discussed in detail above, the veteran has requested that 
he be provided with another VA examination in regard to his 
claim of entitlement to service connection for asbestosis.  
He essentially contends that the report of his December 1998 
VA respiratory examination should not be considered because 
that examiner displayed a bias against the veteran.  This 
contention will be discussed in further detail below.

The Board recognizes that it has a duty to ensure that 
special development procedures applicable to asbestos-related 
claims have been followed.  See Ashford v. Brown, 10 Vet. 
App. 120 (1997).  For example, the Board notes that rating 
specialists are to develop any evidence of asbestos exposure 
before, during and after service; and a determination must be 
made as to whether there is a relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
period and exposure information.  Adjudication Procedures 
Manual, M21-1, part VI, para. 7.21(d)(1).  As will be 
discussed in detail below, however, each of the physicians 
who have examined the veteran appear to have presumed that 
the veteran was exposed to asbestos on the basis that it 
would be consistent with the nature of his duties in service.  
Thus, the Board finds that further development on this issue 
is not necessary.  Instead, the focus of the Board's analysis 
will be the question of whether the veteran has asbestosis as 
a result of that exposure.

In summary, we find that VA has satisfied its duty to assist 
the appellant in obtaining evidence to the extent necessary 
to attempt to substantiate his entitlement to the benefits 
sought on appeal, under both former law and the new VCAA.  
38 U.S.C.A. § 5107(a) (West 1991); Pub. L. No. 106-475, § 
3(a), 114 Stat. 2096, 2096-98 (2000) (now codified as amended 
at 38 U.S.C.A. §§ 5103 and 5103A (West 2002)).  The Board 
therefore finds that no useful purpose would be served in 
undertaking more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  
Similarly, as no other obtainable evidence has been indicated 
by the veteran, development by the Board would serve no 
useful purpose.  For the same reasons, the Board concludes 
that any defect in meeting the technical requirements of the 
VCAA is nonprejudicial and harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Service connection for asbestosis

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued guidance on asbestos-related diseases.  See former DVB 
Circular No. 21-88-8, Asbestos-Related Diseases (May 11, 
1988), which provided guidelines for considering compensation 
claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular have been included in the 
Manual, M21-1 (M21- 1), Part VI, 7.21.  The Court has held 
that VA must analyze an appellant's claim of entitlement to 
service connection for asbestosis or asbestos-related 
disabilities under the administrative protocols pursuant to 
these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 
(1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  M21-1, part VI, 
para. 7.21(b)(1) and (2).  It is noted that an asbestos-
related disease can develop from brief exposure to asbestos 
or as a bystander.  Some of the major occupations involving 
asbestos exposure include work in shipyards, and, 
accordingly, there is a prevalence of asbestos-related 
disease among shipyard workers since asbestos was used 
extensively in military ship construction.  In fact, many 
U.S. Navy veterans during World War II were exposed to 
chrysotile products, as well as amosite and crocidolite, 
since these varieties of African asbestos were used 
extensively in military ship construction.

The guidelines identify the nature of some asbestos-related 
diseases, and note that asbestos fiber masses have a tendency 
to break easily into tiny dust particles that can float in 
the air, stick to clothes, and possibly be inhaled or 
swallowed.  Inhalation of asbestos fibers can produce 
fibrosis and tumors.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Cancers of the larynx 
and pharynx as well as urological system (except of the 
prostate) are associated with asbestos exposure.  M21-1, part 
VI, para. 7.21(a)(1).

Having reviewed the record, the Board concludes that the 
preponderance of the evidence is against finding that the 
veteran currently has asbestosis.  In essence, we conclude 
that the competent and probative evidence establishes that, 
although the veteran may have been exposed to asbestos while 
on active duty, the evidence also establishes that he does 
not experience any disability as a result of that exposure.

The Board recognizes that there is conflicting evidence of 
record regarding the question of whether the veteran's 
pulmonary function studies revealed evidence of pulmonary 
disability.  For example, although the reports of his July 
1997 and January 1999 pulmonary function tests showed some 
evidence of disability, both of these reports contain 
suggestions that the veteran's lack of effort may have caused 
the results to be unreliable.  On the other hand, the report 
of a pulmonary function study conducted in February 2002 
revealed evidence of mild restriction, and no suggestion was 
made that there was any lack of effort on the veteran's part.

In any event, regardless of whether the veteran in fact does 
have some pulmonary disability, the Board believes that the 
preponderance of the evidence is against finding that any 
such disability is related to asbestos exposure during 
service.  In reaching this conclusion, the Board has found 
the most probative evidence of record to be the report of the 
veteran's December 1998 VA examination, which determined that 
examination and diagnostic testing revealed no evidence of 
pulmonary asbestosis.  In support of this conclusion, the 
examiner specifically noted the reports of chest X-rays 
obtained in December 1996 and July 1997, which both failed to 
reveal any evidence of intrapulmonary abnormalities.  The 
examiner further noted the report of the veteran's July 1997 
pulmonary function study, and concluded that a poor effort on 
the part of the veteran likely made the results of that study 
inaccurate.  However, the examiner still acknowledged that 
the results of that study could have represented a possible 
chronic obstructive lung disorder.  The examiner nevertheless 
concluded that the veteran's symptoms were most likely the 
result of smoking, and not the result of asbestos exposure.  
The examiner subsequently obtained additional chest X-rays, 
which also failed to reveal any abnormalities.  

The Board believes the conclusion of the December 1998 VA 
examiner to be consistent with the findings of the VA 
physician who examined the veteran in June 1997.  Although 
that physician initially noted a diagnosis of chronic 
interstitial fibrosis, the physician was subsequently asked 
to consider the reported results of the chest X-rays and 
pulmonary function study that were obtained shortly following 
his examination.  In his October 1997 addendum, the physician 
explained that, although the pulmonary functions studies 
indicated some moderate impairment, the X-rays revealed no 
obvious gross deformities.  The physician concluded that, 
although the veteran might have had some occupational 
exposure to asbestos while serving in the military, there was 
no direct evidence of asbestos exposure and no evidence that 
he had developed asbestosis as a result of any such exposure.

The Board is cognizant that this VA physician had also 
previously examined the veteran in December 1996 and, at that 
time, noted a diagnosis of a history of asbestos exposure.  
The Board believes that this notation was based solely upon 
the veteran's own report of having been exposed to asbestos, 
and does not represent a specific finding by the physician 
that the veteran suffered from any disability as a result of 
that exposure.  For this reason, and because the physician 
ultimately concluded in his October 1997 addendum that 
examination and testing revealed no evidence of asbestosis, 
the Board concludes that the diagnosis contained in the 
December 1996 report is of no probative value.  

The Board is also cognizant that, in March 1995, X-rays were 
obtained by a private examiner, and that those X-rays 
reportedly showed evidence of interstitial fibrosis on both 
lungs, which were found to be consistent with asbestosis.  
However, the Board believes this finding to simply be 
outweighed by the results of X-rays obtained in December 
1996, July 1997, and December 1998, all of which reportedly 
failed to show any evidence of abnormalities.

The veteran has argued that the results of his December 1998 
VA respiratory examination should not be considered by VA in 
adjudicating his claim because he believes the VA physician 
who conducted that examination displayed a bias against him.  
The veteran pointed to the fact that the examiner noted his 
history of cocaine abuse, which he contended was not relevant 
to the purpose of that examination.  The veteran also noted 
that the examiner had indicated that the VA physician who 
conducted his June 1997 examination was asked to "revisit" 
his report in October 1997, but that no examination had taken 
place on that date.  He also asserted that the physician 
concluded that a pulmonary function test in 1997 showed poor 
effort, but that the physician did not consider a pulmonary 
function test conducted later that month, which showed a good 
effort.  He requested that he be provided with a another 
examination, to be conducted by a different VA physician.

The Board has reviewed the report of this examination in 
detail, and does not agree with the veteran's contention that 
the VA physician displayed any bias against the veteran.  
Although the examiner did note the veteran's history of 
cocaine abuse, the examiner did so in a paragraph entitled 
"Past Medical History".  In that paragraph, the examiner 
also noted that the veteran had a history of colon polyps and 
hematuria, which would also not appear to be relevant to his 
claim for service connection for asbestosis.  In essence, the 
Board believes that the examiner was merely setting forth a 
list of several of the veteran's more prominent health 
problems, and that the mere inclusion of the veteran's 
history of cocaine abuse is not sufficient to demonstrate a 
bias on the part of the examiner.  Furthermore, although it 
is true that no examination had taken place in October 1997, 
the Board notes that the December 1998 VA examiner never 
asserted that one had occurred.  Instead, he merely noted 
that the VA physician who conducted the veteran's June 1997 
examination was indeed asked to "revisit" his report in 
October 1997, which he in fact did do, in an addendum 
promulgated that month. 

Finally, the veteran has pointed to the December 1998 VA 
examiner's conclusion that he had put forth a "poor effort" 
during his July 1997 pulmonary function study as proof of his 
bias.  However, the Board notes that the report of his July 
1997 study contains a finding that the "degree of effort on 
test underestimates true lung function."  Thus, the December 
1998 VA examiner appears to have had some basis for his 
conclusion that the veteran had put forth a poor effort 
during that study, and the Board cannot conclude that his 
conclusion demonstrates any hostility towards the veteran.  
Furthermore, contrary to the veteran's assertion that he was 
found to have put forth a good effort during his December 
1998 study, and that it nevertheless also revealed some 
evidence of pulmonary disability, the Board notes that the 
report of his December 1998 study also contains a finding 
that he may have put forth a poor effort during the tests.  
Thus, this study provides further support to the December 
1998 VA examiner's conclusion.  In any event, the Board notes 
that the VA physician in fact conceded in his report that the 
results of his study might in fact show evidence of a chronic 
obstructive lung disorder; he further concluded, however, 
that the disability was not related to asbestos exposure. 

In short, the Board concludes that the December 1998 VA 
examiner's report is the most probative evidence of record 
regarding the question of whether the veteran has asbestosis 
as a result of his military service.  We disagree with the 
veteran's contention that the examiner was "hostile" 
towards him in his report, or that the physician displayed 
any bias against the veteran.  Based on his report, the Board 
concludes that the preponderance of the evidence is against 
finding that the veteran currently has asbestosis as a result 
of his military service.

The Board appreciates the sincerity of the veteran's belief 
in the merit of his claim.  However, it is well established 
that, as a layperson, he is not considered capable of 
opining, no matter how sincerely, that he developed 
asbestosis as a result of his military service. See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for asbestosis, claimed as due to exposure 
to asbestos while on active duty.  The benefits sought on 
appeal must accordingly be denied.

C.  Increased (compensable) evaluation for a right thumb 
disorder

The veteran is seeking a compensable evaluation for his 
service-connected right thumb disorder.  He essentially 
contends that his right thumb disability is more severe than 
is contemplated by his zero percent evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  38 C.F.R. § 4.1 requires that each disability be 
viewed in relation to its history, and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the entire recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating is to be assigned. 

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating for a disability was not limited to 
that reflecting the then-current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where the 
claimant has expressed disagreement with an initially 
assigned disability evaluation, it is possible for a veteran 
to be awarded separate percentage evaluations for separate 
periods, based upon the facts found during the appeal period.

The veteran's right thumb disorder is currently evaluated 
under the criteria of Diagnostic Code (DC) 5024.  A note 
under that diagnostic code specifies that the diseases 
evaluated under DCs 5013 through 5024 (except gout) will be 
rated on limitation of motion of affected parts, as 
arthritis, degenerative.  38 C.F.R. § 4.71a.  Degenerative 
arthritis, when established by X-ray findings, will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved. 
38 C.F.R. § 4.71a, DC 5003.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be established where there is X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations; a 10 percent 
evaluation shall be established for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  Note (1) of DC 5003 states that the 20 and 10 
percent ratings based on X-ray findings will not be combined 
with ratings based upon limitation of motion.

The Board notes that, prior to August 26, 2002, the 
appropriate diagnostic code for evaluating limitation of 
motion in the thumb was DC 5224, which provides the rating 
criteria for ankylosis of the thumb.  Ankylosis is defined as 
"immobility and consolidation of a joint due to disease, 
injury, or surgical procedure".  See Shipwash v. Brown, 8 
Vet. App. 218, 221 (1995) citing Dorland's Illustrated 
Medical Dictionary, 91 (27th ed. 1988).

Under that code, a 10 percent evaluation is warranted when 
the ankylosis of the major or minor thumb is favorable and 
the maximum 20 percent evaluation is warranted when the 
ankylosis of the major or minor thumb is unfavorable.  38 
C.F.R. § 4.71a, DC 5224 (2002).  When classifying the 
severity of ankylosis and limitation of motion of single 
digits and combinations of digits under 38 C.F.R. 4.71a, DCs 
5216-5227, the following rules will be observed:  (1) 
Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion, will be rated as amputation.  (2) Ankylosis 
of both the metacarpophalangeal and proximal interphalangeal 
joints, even though each is individually in favorable 
position, will be rated as unfavorable ankylosis.  (3) With 
only one joint of a digit ankylosed or limited in its motion, 
the determination will be made on the basis of whether motion 
is possible to within 2 inches (5.1 cms.) of the median 
transverse fold of the palm; when so possible, the rating 
will be for favorable ankylosis, otherwise unfavorable.  (4) 
With the thumb, the carpometacarpal joint is to be regarded 
as comparable to the metacarpophalangeal joint of other 
digits.  Extremely unfavorable ankylosis of the fingers, all 
joints in extension or in extreme flexion, or with rotation 
and angulation of bones, will be rated as amputation.

Effective August 26, 2002, during the pendency of this 
appeal, the VA Rating Schedule was amended with regard to 
rating ankylosis and limitation of motion of the fingers and 
thumb.  67 Fed. Reg. 48,784 (July 26, 2002).  Because the 
veteran's claim for an increased evaluation was filed before 
the regulatory change occurred, he is entitled to application 
of the version most favorable to him.  See Karnas, 1 Vet. 
App. at 311; VAOPGCPREC 3-2000 (opinion of VA General Counsel 
that the decision in Karnas is to be implemented by first 
determining whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for the Board 
to apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation can be no earlier than 
the effective date of that change, and that the Board must 
apply only the earlier version of the regulation for the 
period prior to the effective date of the change.)  See 
Rhodan v. West, 12 Vet. App. 55, 57 (1998), appeal dismissed, 
No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished opinion) 
(VA may not apply revised schedular criteria to claim prior 
to effective date of amended regulations).  See also 38 
U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. § 14.507 (2001) 
(precedent opinions of VA General Counsel are binding on 
Board).

The Board notes that we provided the veteran with notice of 
the revised regulations for rating the fingers and thumb in a 
March 2003 letter.  Thus, the Board finds that we may proceed 
with a decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384, 393-394 (1993).

The Board notes that, under the amended version of 38 C.F.R. 
§ 4.71a, the criteria of DC 5224 remain unchanged.  A 10 
percent evaluation is still warranted when the ankylosis of 
the major or minor thumb is favorable and the maximum 20 
percent evaluation is still warranted when the ankylosis of 
the major or minor thumb is unfavorable.  There is now a DC 
5228 as well, which specifically contemplates limitation of 
motion of the thumb.  Under this code, for a gap of more than 
two inches (5.1 cm.) between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers, a 20 percent 
is warranted for both the major and minor thumb.  A gap of 
one to two inches (2.5 to 5.1 cm.) between thumb pad and the 
fingers, with the thumb attempting to oppose the fingers, 
warrants a 10 percent evaluation for both the major and minor 
thumb.  A gap of less than one inch (2.5 cm.) between the 
thumb pad and the fingers, with the attempting to oppose the 
fingers, warrants a noncompensable evaluation.

In accordance with the Court's ruling in Karnas, the Board 
has also considered the veteran's claim under both the 
current and the former schedular criteria in order to 
determine which version is most favorable to him.  See 
Karnas, supra; VAOPGCPREC 3-2000.  

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board finds that the preponderance 
of the evidence is against the assignment of a compensable 
evaluation for the veteran's right thumb disability prior to 
June 10, 1999.  Resolving doubt in favor of the veteran, the 
Board further finds that a 10 percent evaluation is warranted 
for that disability as of June 10, 1999.  See Fenderson, 
supra.

With respect to the period prior to June 10, 1999, the Board 
finds the most probative evidence of record to be the report 
of the veteran's December 1998 VA orthopedic examination.  In 
that report, the VA examiner indicated that there was some 
slight degree of fullness in the metacarpophalangeal joint of 
the right thumb, but that examination revealed no evidence of 
limitation of motion or instability.  The examiner further 
concluded that there were no other findings evident from his 
examination.  In light of this evidence, which establishes 
that the veteran had full range of motion in his right thumb 
at that time, the Board concludes that the preponderance is 
against the assignment of a compensable evaluation under the 
criteria of DC 5204.  

Furthermore, because that examination demonstrated that the 
veteran had full range of motion in his right thumb, the 
Board concludes that the level of symptomatology shown in his 
thumb is not sufficient to warrant a rating by analogy under 
DC 5224 for either favorable or unfavorable ankylosis. 

With respect to the period on and after June 10, 1999, the 
Board has found the most probative evidence of record to be 
the report of the veteran's June 1999 VA examination.  In 
that report, the examiner specifically noted that the veteran 
had full extension in the metacarpophalangeal joint of the 
thumb, but that he had 30 percent flexion.  Identical 
findings were noted for the interphalangeal joint of the 
right thumb.  The examiner concluded that there was a 
"slight" lack of normal flexion in both of these joints, 
particularly at the distal joint.  The examiner found no 
evidence of crepitation, swelling, or tenderness, but did 
note some enlargement of the metacarpal head of the thumb.  

The Board believes that these findings are not sufficient to 
warrant a compensable evaluation under the criteria of the 
new DC 5228.  Similarly, these findings remain insufficient 
to warrant a rating by analogy under DC 5224 for either 
favorable or unfavorable ankylosis.  

However, under DC 5024, when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Under those codes, 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  As noted above, the June 1999 VA 
examiner concluded that there was a slight lack of normal 
flexion in the metacarpophalangeal and interphalangeal joints 
of the right thumb.  Furthermore, although examination did 
not reveal objective evidence of symptoms such as swelling 
and tenderness, the examiner did note that there was an 
enlargement of the metacarpal head of the right thumb.  The 
Board believes that such an objective finding is sufficient 
to confirm the presence of limitation of motion for the 
purposes of DC 5024.  Therefore, resolving reasonable doubt 
in favor of the veteran, the Board concludes that these 
findings are sufficient to warrant the assignment of a 10 
percent evaluation for this group of minor joints under the 
criteria of DC 5024.  

As discussed above, in Fenderson, the Court discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
placed in issue, it is possible for a veteran to be awarded 
separate percentage evaluations for separate periods, based 
upon the facts found during the appeal period.  In this case, 
because the first objective evidence of limitation of motion 
first appears in the record in the report of his June 1999 VA 
examination, the Board believes that the 10 percent 
evaluation awarded under DC 5024 should be made effective as 
of the date of that examination.  In addition, because there 
is no objective evidence of limitation of motion prior to 
that date, and in light of the results of his December 1998 
VA orthopedic examination, the Board finds that the 
preponderance of the evidence remains against the assignment 
of a compensable evaluation prior to June 10, 1999.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Accordingly, the Board has considered 
whether increased evaluations may be warranted for the 
veteran's right thumb disability based on either of these 
regulations.  However, as discussed in detail above, the 
veteran's December 1998 VA examination showed that his right 
thumb was virtually asymptomatic except for some slight 
degree of fullness in the metacarpophalangeal joint of the 
right thumb.  In addition, although the June 1999 VA 
examination revealed a higher level of symptomatology, the 
examiner determined that his right thumb disability was 
manifested by only a slight lack of normal flexion in the 
metacarpophalangeal and interphalangeal joints of the right 
thumb with enlargement of the metacarpal head of the right 
thumb.  The examiner found no evidence of swelling, 
tenderness, crepitation, or other symptomatology.  Thus, the 
Board concludes that the preponderance of the evidence is 
against an increased evaluation under the provisions of 38 
C.F.R. §§ 4.40 and 4.45.

In summary, the Board concludes that the preponderance of the 
evidence is against the assignment of a compensable 
evaluation for the veteran's right thumb disability prior to 
June 10, 1999.  Resolving doubt in favor of the veteran, the 
Board further finds that a 10 percent evaluation is warranted 
for that disability as of June 10, 1999.  See Fenderson, 
supra.  To this extent, the benefit sought on appeal is 
granted.


ORDER

Entitlement service connection for asbestosis, claimed as due 
to exposure to asbestos while on active duty, is denied.

Entitlement to an increased (compensable) evaluation for a 
right thumb disorder is denied, for the period prior to June 
10, 1999.

Entitlement to an increased evaluation, 10 percent, for a 
right thumb disorder is granted for the period on and after 
June 10, 1999, subject to the laws and regulations governing 
the payment of monetary benefits.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


